[Cite as Roote v. Hibernia Apts., L.L.C., 2020-Ohio-5401.]


                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT

Christopher Roote,                                    :

                 Plaintiff-Appellant,                 :
                                                                   No. 19AP-680
v.                                                    :        (M.C. No. 2018CVI-31739)

Hibernia Apartments I, LLC,                           :       (REGULAR CALENDAR)

                 Defendant-Appellee.                  :




                                            D E C I S I O N

                                   Rendered on November 24, 2020


                 On brief: Christopher Roote, pro se.

                 On brief: Willis Law Firm, LLC, William L. Willis, Jr.,
                 Dimitrios G. Hatzifotinos, Solomon J. Parini, and Michael K.
                 Jameson, for appellee Hibernia Apartments I, LLC.

                       APPEAL from the Franklin County Municipal Court
DORRIAN, J.
        {¶ 1} Plaintiff-appellant, Christopher Roote, appeals the September 20, 2019
judgment of the Franklin County Municipal Court which granted judgment in favor of
defendant-appellee, Hibernia Apartments I, LLC, on both appellant's claim and appellee's
counterclaim and third-party complaint. For the following reasons, we affirm.
I. Facts and Procedural History
        {¶ 2} This matter arises out of a landlord-tenant dispute. Appellant rented an
apartment in Franklin County from appellee beginning in 2015 until he was evicted in 2017.
On August 29, 2018, appellant filed a complaint in the trial court alleging appellee evicted
him in a retaliatory manner. On October 17, 2018, appellee filed an answer, counterclaim,
and third-party complaint. In their counterclaim and third-party complaint, appellee
asserted a claim for breach of contract against appellant and third-party defendant, Kyle
No. 19AP-680                                                                               2


Palmer. Specifically, appellee asserted it entered into a lease agreement with appellant and
Palmer on October 26, 2016. Appellee contended appellant and Palmer breached the lease
agreement by failing to make payments for rent, utilities, late fees, and damages to the
apartment beyond normal wear and tear. Appellee sought damages in the amount of
$2,203.96.
       {¶ 3} The record reflects a trial was held before a magistrate who, on May 10, 2019,
filed a decision granting judgment in favor of appellee on both appellant's complaint and
appellee's counterclaim and third-party complaint. In the decision, the magistrate found
appellee proved by a preponderance of the evidence that appellant owed appellee a total of
$1,955.96 for unpaid rent, an unpaid water and sewer bill for the apartment, and damages
to the apartment beyond ordinary wear and tear. The magistrate found appellant failed to
prove appellee was liable for any amount as a result of the eviction action. The magistrate
noted appellant fully contested the eviction in the trial court, but failed to timely appeal.
The magistrate also found appellant failed to prove appellee prevented him from being able
to rent other apartments because appellant rented another apartment after appellee evicted
him.
       {¶ 4} On May 15, 2019, the trial court filed a judgment entry adopting the
magistrate's decision. On May 22, 2019, appellant filed a motion to vacate the judgment.
On June 3, 2019, appellant filed an objection to the magistrate's decision. On
September 20, 2019, the trial court filed an entry and order overruling appellant's objection
to the magistrate's decision. The trial court granted judgment in favor of appellee on
appellant's complaint, dismissed appellant's complaint, and granted judgment in favor of
appellee on its counterclaim in the amount of $1,955.96 plus court costs and interest.
II. Assignments of Error
       {¶ 5} Appellant appeals and assigns the following eight assignments of error for
our review:
              [I.] THE COURT ERRED IN ALLOWING THE APPELLEE TO
              PROCEED IN THIS ACTION WHICH IS IN VIOLATION OF
              REMEDIED R.C. 5321.05 VIOLATION, PRIOR TO DATE
              SPECIFIED IN R.C. 5321.11, AND THE CONDUCT THAT
              VIOLATED R.C. 5321.05 CANNOT BE THE BASIS OF AN
              EVICTION.
No. 19AP-680                                                                                 3


              [II.] THE COURT ERRED AND ABUSED ITS DISCRETION
              IN AWARDING APPELLE'S COUNTERCLAIM BASED ON
              AN EXPIRED LEASE.

              [III.] THE COURT ERRED WHEN THE APPELLANT'S
              CLAIM FOR A RUG THAT WAS KEPT AT SET OUT IS
              OMITTED FROM THE MAGISTRATE'S DECISION.

              [IV.] THE COURT ERRED AND ABUSED ITS DISCRETION
              WHEN      THE   MAGISTRATE'S  DECISION    OMITS
              TESTIMONY BY APPELLANT'S EXPERT WITNESS AND
              ANIMAL CONTROL OFFICER'S STATEMENT.

              [V.] THE COURT ERRED AND ABUSED ITS DISCRETION
              WHEN MAGISTRATE'S DECISION AND JUDGE'S ENTRY
              AND ORDER LACKS REFERENCES TO EVIDENCE OR
              REFERENCES EXHIBITS INCORRECTLY AND OMITS OR
              CITES UNSUPPORTIVE REFERENCES.

              [VI.] NEW MATERIAL EVIDENCE IS DISCOVERED ABOUT
              APPELLEE'S WITNESS CREDIBILITY AND WOULD MOST
              LIKELY CHANGE THE OUTCOME OF THE MAGISTRATE'S
              DECISION.

              [VII.] THE COURT ERRED IN CALCULATING THE AWARD
              AMOUNTS FOR THE APPELLEE WITH INSUFFICIENT
              EVIDENCE OF EXPENSES.

              [VIII.] THE COURT PLAIN ERRED AND FAILED TO
              RECOGNIZE APPELLEE MISAPPLIED FUNDS, AND NEW
              EVIDENCE DISCOVERED, THE APPELLEE SOLD THE
              ACCOUNT TO A THIRD PARTY COLLECTOR WHO
              ATTEMPTED TO COLLECT AS THE ACCOUNT IS IN
              LITIGATION.

III. Analysis
       {¶ 6} Before considering the merits of appellant's assignments of error, we must
address the evidence presented to us in the record on appeal. Civ.R. 53 governs the
procedures for matters which are referred to a magistrate. With regard to submitting
objections to a magistrate's decision, Civ.R. 53(D)(3)(b)(iii) provides that "[a]n objection to
a factual finding, whether or not specifically designated as a finding of fact under Civ.R.
53(D)(3)(a)(ii), shall be supported by a transcript of all the evidence submitted to the
magistrate relevant to that finding or an affidavit of that evidence if a transcript is not
No. 19AP-680                                                                                 4


available." Civ.R. 53(D)(3)(b)(iv) provides that "[e]xcept for a claim of plain error, a party
shall not assign as error on appeal the court's adoption of any factual finding or legal
conclusion, whether or not specifically designated as a finding of fact or conclusion of law
under Civ.R. 53(D)(3)(a)(ii), unless the party has objected to that finding or conclusion as
required by Civ.R. 53(D)(3)(b)."
       {¶ 7} Here, there is no evidence in the record that appellant supported his
objection to the trial court with a transcript of the evidence submitted to the magistrate.
Furthermore, the record does not show appellant argued or asserted prior to the trial court's
ruling on the objection that a transcript was "not available" as is required by Civ.R.
53(D)(3)(b)(iii). See JPMorgan Chase Bank, N.A. v. Liggins, 10th Dist. No. 15AP-242,
2016-Ohio-3528, ¶ 10, quoting Gladden v. Grafton Corr. Inst., 10th Dist. No. 05AP-567,
2005-Ohio-6476, ¶ 7 (noting that a " 'transcript is not unavailable merely because the
original stenographic notes have not been transcribed or because a party elects not to order
a transcript of the proceedings. Where a transcript can be produced, the transcript is
available and must be provided to the trial court in support of objections to a magistrate's
decision' "). Because appellant failed to support his objection to the trial court with a
transcript as required by Civ.R. 53(D)(3)(b)(iii), we are precluded by Civ.R. 53(D)(3)(b)(iv)
from considering appellant's arguments on appeal except for a claim of plain error. See
Liggins at ¶ 12; Watson v. Slaughter, 10th Dist. No. 13AP-7, 2013-Ohio-2782, ¶ 5. "In civil
cases, the plain error doctrine is not favored and may only be applied in the extremely rare
case involving exceptional circumstances such that the error, if left uncorrected, would
challenge the fairness, integrity, or public reputation of the judicial process itself." Brisco
v. U.S. Restoration & Remodeling, Inc., 10th Dist. No. 18AP-109, 2019-Ohio-5318, ¶ 25,
citing Bonds v. Hinkle, 10th Dist. No. 18AP-606, 2019-Ohio-1016, ¶ 8.
       {¶ 8} In addition to the limitations imposed by appellant's failure to comply with
the requirements of Civ.R. 53, we are limited by appellant's failure to supply this court with
a transcript of the proceedings. "The duty to provide a transcript for appellate review falls
upon the appellant." Knapp v. Edwards Laboratories, 61 Ohio St.2d 197, 199 (1980). See
App.R. 9(B)(1). The appellant is responsible for providing the transcript because it is the
appellant's burden to demonstrate error through reference to the record. Runyon v. Nolan,
10th Dist. No. 12AP-180, 2012-Ohio-5303, ¶ 8. "When portions of the transcript necessary
No. 19AP-680                                                                                   5


for resolution of assigned errors are omitted from the record, the reviewing court has
nothing to pass upon and thus, as to those assigned errors, the court has no choice but to
presume the validity of the lower court's proceedings, and affirm." Knapp at 199.
       {¶ 9} With the foregoing limitations in mind, we turn to appellant's assignments of
error. In the present matter, appellant's assignments of error all involve questions of fact,
the resolution of which depend on reference to the transcript of the proceedings before the
magistrate. Furthermore, some of appellant's assignments of error refer to newly
discovered evidence, which by appellant's own admission was not part of the record below.
In his first assignment of error, appellant contends the trial court erred because the eviction
action was based on an expired condition to remedy a noise violation. In his second
assignment of error, appellant disputes appellee's contention that he owed rent and utilities
after the termination of the lease. In his third assignment of error, appellant asserts the
magistrate's decision failed to address the cost of a rug appellee failed to return to appellant.
In his fourth and fifth assignments of error, appellant asserts the trial court's decision failed
to address specific evidence. In his sixth and eighth assignments of error, appellant
contends the trial court's judgment was in error on the basis of newly discovered evidence.
In his seventh assignment of error, appellant asserts the trial court's calculation of damages
was based on insufficient evidence and was against the manifest weight of the evidence.
       {¶ 10} As previously discussed, appellant's failure to provide this court with a
transcript of the relevant proceedings prevents us from fully reviewing the assigned errors
due to their inherently fact dependent nature. See App.R. 9(B)(4) ("If the appellant intends
to present an assignment of error on appeal that a finding or conclusion is unsupported by
the evidence or is contrary to the weight of the evidence, the appellant shall include in the
record a transcript of proceedings that includes all evidence relevant to the findings or
conclusion."). Therefore, we must presume the trial court proceedings were valid and
overrule appellant's assignments of error. Watson at ¶ 6; Runyon at ¶ 9; Charlot v. Desinor,
10th Dist. No. 12AP-76, 2012-Ohio-3921, ¶ 7. On review of the limited record before us,
and considering the presumption of validity, we cannot find there was any plain error in
the trial court's proceedings.
       {¶ 11} Furthermore, insofar as the evidence to which appellant points is new
evidence that was not before the trial court at the time it rendered its judgment, we cannot
No. 19AP-680                                                                              6


consider such evidence in resolving this appeal. Wiltz v. Clark Schaefer Hackett & Co., 10th
Dist. No. 11AP-64, 2011-Ohio-5616, ¶ 14. " 'Appellate review is limited to the record as it
existed at the time the trial court rendered its judgment.' " Blevins v. Blevins, 10th Dist.
No. 14AP-175, 2014-Ohio-3933, ¶ 14, quoting Franks v. Rankin, 10th Dist. No. 11AP-934,
2012-Ohio-1920, ¶ 73, citing Wiltz at ¶ 13. " 'A reviewing court cannot add matter to the
record before it, which was not a part of the trial court's proceedings, and then decide the
appeal on the basis of the new matter.' " Franks at ¶ 73, quoting State v. Ishmail, 54 Ohio
St.2d 402 (1978), paragraph one of the syllabus. Accordingly, we overrule appellant's eight
assignments of error.
IV. Conclusion
       {¶ 12} Having overruled appellant's eight assignments of error, we affirm the
judgment of the Franklin County Municipal Court.
                                                                       Judgment affirmed.
                        BRUNNER and BEATTY BLUNT, JJ., concur.